Per Curiam.
Complaint was filed June 11, 1968, seeking compensatory damages of $20,000 and exemplary damages of $50,000 from the 81-year-old defendant as the result of an alleged assault and battery upon the 13-year-old plaintiff. After a nonjury trial on June 5,1970, an opinion and judgment of no cause for action were entered on July 27, 1970. Plaintiff appeals as of right, claiming the verdict of the trial judge was clearly erroneous.
The testimony elicited at trial from the several witnesses is conflicting as to the facts and circumstances surrounding the alleged assault and battery, which occurred in defendant’s store.
*657On appeal, plaintiff asks this Court to decide that her proofs are credible whereas defendant’s are not. The trial judge found precisely the opposite to he the case, in a cogent and well-reasoned opinion. Proofs exist which, if believed, support the verdict of the trial court, and we find no reason to reverse. OCR 1963, 517.1.
Affirmed. Costs to defendant.